TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00399-CR


Charles Reedy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3020112, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for release on reasonable bail pending final determination of an
appeal by the State is granted.  See Tex. Code Crim. Proc. Ann. art. 44.04(h) (West Supp. 2006). 
The amount of bail is set at $150,000.  The trial court shall set the conditions of bail and must
approve any sureties.
It is ordered February 9, 2007.

Before Chief Justice Law, Justices Puryear and B. A. Smith*
Do Not Publish

*	Before Bea Ann Smith, Justice (retired), Third Court of Appeals, sitting by assignment.  See 
Tex. Gov't Code Ann. § 74.003(b) (West 2005).